On Petition for Re-hearing.

Chief Justice Campbell and Mr. Justice Gabbert
concurring specially.
We think the judgment ought not to stand. That there may be no misapprehension as to our position, we herein state the grounds upon which our conclusion rests.
In their petition for a re-hearing counsel for appellees challenge many statements made in the opinion as to what facts the record discloses. In the view we take of the case as it is now before us, these criticisms are not important and call for no discussion.
We concur in the reversal because the trial court erred in refusing to admit evidence offered by the plaintiff. This rejected evidence, had it been received, would, in connection with that admitted, at *39least tend to establish a statutory dedication, and for that reason was admissible. Defendants’ contention here that plaintiff’s offer of proof of an estoppel in pais was properly rejected because estoppel was not pleaded is not tenable; and this is so, if for no other reason, because it appears that no such specific objection was made to its introduction. In case of another trial, neither party is concluded by any supposed determination of fact by this court, but is free to introduce any competent evidence upon every material allegation that is in- issue. Indeed, we have not attempted to pass upon disputed questions of fact for the very good reason that much of the evidence offered by plaintiff was ruled out, defendants offered no evidence at all, and a non-suit was directed. As we understand it, discussion of the legal propositions in the opinion of Mr. Justice Steele was in response to arguments of counsel, and upon, the assumption that if, upon final hearing, the facts are established as plaintiff claims them to,, be, and which its offer of proof tended to show, then the law as therein declared was to be applied.
We do not consider it necessary or appropriate at this time to express our views as to the legal propositions discussed by our associate further than they are indicated in the reason given for concurring in the judgment of reversal; preferring to withhold them until we are required to pass upon a record containing all the evidence produced at another trial. For when all the evidence is in, it might be that no such case would be presented as the discussion mentioned assumes; and until the character of the dedication is finally determined, the question of title of the respective parties to the streets and alleys, or the rights of either to the real subject-*40matter in controversy is not before us. For this reason no opinion is expressed upon either of these questions, and the original opinion must be read in the light of what is here said.
The petition for re-hearing is denied, and the judgment is reversed.

Reversed.